REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 17 and 21 and dependent claims 7 and 21 are considered allowable. Independent claims 1 is allowable because the prior art does not disclose the structure regarding the claimed combination of the a garment having a zipper having a slider portion and a tab attached to said slider portion, said garment including a locking device comprising a retaining element for selectively retaining the slider portion of the zipper in a closed position, a first closure element for enclosing the zipper and the retaining element therein when the zipper is in said closed position, and a second closure element, wherein said retaining element comprises a tab, wherein the first closure element comprises a pocket fixed to the garment for enclosing said zipper and said retaining element therein when said zipper is in said closed position, and wherein said second closure element is operatively associated with said first closure element to enclose said zipper, said retaining element, and said first closure element therein when said zipper is said closed position.
Independent claim 17 recites a method with similar language as Independent claim 1.
Independent claim 21 recites similar language as Independent claim 1, A garment having a zipper, said zipper having a slider portion and a tab attached to said slider portion, said garment including a locking device for selectively securing said zipper in a closed position, said locking device comprising at least three separate retaining elements for selectively retaining the slider portion of the zipper in a closed position, said retaining elements comprising a first enclosure for receiving said zipper in said closed position, a selectively closable retaining tab positioned to engage and slider portion of said zipper to selectively retain said zipper in said closed position, and a second enclosure for receiving said first enclosure, said zipper in said closed position, and said retaining tab.
The prior art does not disclose or teach these structures. The closest prior art appears to be PG Pub 2013/0185841 by Berkowitz and does not disclose or teach these elements.
While Berkowitz discloses a locking device embodiment with a tab retaining element enclosing a zipper and a closure element that encloses the zipper and retaining element, see figures 3A-3C and discloses another locking device embodiment with a first closure as a pocket fixed to the garment that encloses the zipper and a second closure that encloses the zipper and first enclosure, see figures 1A-1C, Berkowitz does not disclose an embodiment with a tab retaining element enclosing a zipper, a first closure as a pocket fixed to the garment that encloses the zipper and the retaining element and a second closure that encloses the zipper, the retaining element and the first enclosure, as required by the claims. Modifying Berkowitz to include each claimed structure or a locking device comprising at least three separate retaining elements (a first enclosure, a selectively closable retaining tab, and a second enclosure) would necessitate improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732